Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claims 1 and 19, 3rd line from end, “the movement process” would read with greater clarity if amended to --a transition--.
In claim 11, last line, “member to rotate” should read --member rotate--.
In claim 15, line 4, “speed control position” should read --speed control positions--.
In claim 16, line 2, “the speed control position” should read --one of the plurality of speed control positions--.
In claim 17, line 4, “maximum speed control position” should read --the maximum speed control position--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited control member .. for controlling the switch, in claims 1 and 19.
The recited actuating member for controlling the switch …  configured to move between and off state and on state, in claims 1 and 19.  The recited members are described in the specification at para.’s 0053 & 0054, inter alia, as actuating member 53 and control member 52, shown best in FIG.’s 17-20.
The recited locking device … configured to apply a force in claim 16, as described in the spec. at para.’s 0061 & 0062.
The recited elastic member … configured to apply a force in claim 17, as described in the spec. at para. 0062. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka (Chinese Patent Publication No. CN 209703394), included in an IDS with a provided English machine translation.
Regarding claim 1, Yamaoka discloses a blower (FIG.’s 1-12, Abstract), comprising: 
a housing 11 (Mach. Trans. p. 3, 2nd para.); 
a fan 13 arranged in the housing 11, Id.; 
a motor 12, Id., arranged in the housing 11 and connected to the fan 13; 
and a speed regulator assembly 151-153 (FIG.’s 5-9, Mach. Trans. p. 3, 3rd & 4th para.) configured to control the rotational speed of the motor 12 comprising a switch 152 coupled to the motor 12 for controlling the operation of the motor 12, a control member 151 rotatably connected with the housing for controlling the switch 151 and an actuating member 153 (Mach. Trans. p. 3, last para. “trigger 153” forms equivalent to disclosed actuating member) rotatably connected with the housing for controlling the switch 152; wherein the actuating member 153 is configured to move between an off state and an on state (Id., trigger turns on the motor via the switch when squeezed), the actuating member 153 is capable of moving to a predefined limit position in the on state (trigger 153 moves to maximum position abutting the housing 11 interpreted as forming predefined limit position in accordance with definition provided Applicant’s spec. at para. 0053, referring to the maximum angle that the actuator can rotate, i. e., squeezing the trigger to maximum position), the rotational speed of the motor 12 corresponding to the predefined limit position is a predefined rotational speed (p. 3, 4th para. “speed adjustment positions” provided by control member interaction with trigger, setting motor rotational speeds), the motor 12 stops running when the actuating member is in the off state (p. 3, 5th para. user can turn on or off by direct trigger activation/deactivation), and the motor 12 rotates when the actuating member is in the on state, Id.; 
and wherein the control member 151 comprises a first control state and a second control state (p. 3, 3rd para. “closed position, an enlarged position, and a speed adjustment position” – forming at least first and second control states), the motor 12 is configured to run at a maximum rotational speed greater than the predefined rotational speed when the control member is in the second control state (Id., “in the enlarged position, the motor 12 runs at maximum position”), the motor 12 is configured to run at an intermediate speed lower than the maximum rotational speed when the control member is in the first control state (Id., “in the speed adjustment position, the motor 12 is at an intermediate speed lower than the maximum”), the control member 151 is configured to drive the actuating member 153  to move from the off state to the on state during the movement process from an initial state to the first control state (p. 3, 5th para. “[w]hen switching … control member 151 drives the trigger 153”), and the actuating member 153 does not cross the predefined limit position when the control member 151 switches from the first control state to the second control state (p. 4, 1st and 2nd para. discussing control member locking function applying force on trigger when in speed adjusting positions, i. e., recited control states – interpreted as providing limit position functionality; alternatively, the trigger would not be able to move past the predefined limit position when squeezed to its maximum position by the housing limiting its movement).
Re. claim 2, Yamaoka discloses when the actuating member 153 is in the off state and the control member is in the initial state (p. 3, 4th para. “control member is in the closed position, the motor 12 stops running” – trigger also not activated), the motor stops running and the control member forms a rotatable connection with the housing about a second rotation axis 102 (FIG.’s 6, 7 and 14, showing rotatable connections forming control member rotation axis, i. e. second rotation axis, and corresponding trigger positions, as it rotates about first axis), and, when the actuating member 153 is not driven by an external force, the initial state, the first control state, and the second control state respectively correspond to different rotation angles of the control member relative to the housing (p. 4, 2nd para.).
Re. claims 3 and 4, Yamaoka discloses the actuating member 153 and the control member 151 being configured to rotate with respect to the housing 11 about respective first and second rotation axis (shown best in FIG’s 6, 7 and 14).
Re. claim 5, Yamaoka discloses the actuating member 153 is at least partially disposed in the housing 11 (shown), the actuating member 153 is configured to rotate about a first rotation axis (shown), and the actuating member 153 is configured to rotate to the on state from the off state with respect to the control member 151 (FIG.’s 6 and 7,  squeezing trigger actuates the switch 152).
Re. claim 6, Yamaoka discloses the control member 151 is at least partially disposed in the housing 11 (shown), the control member 151 forms a rotatable connection with the housing 11 about a second rotation axis 102 (FIG. 14, shown), and the control member 151 is configured to abut against the switch 152 when the control member 151 rotates about the second rotation axis to the second control state (FIG.’s 6-9, as shown).
Re. claim 7, Yamaoka discloses the actuating member 153 is configured to move to the predefined limit position driven by the control member 151 (p. 3, 5th para. last 5 lines).
Re. claim 8, Yamaoka discloses the blower further comprises a stopper for preventing the actuating member 153 from crossing the predefined limit position (FIG.’s 5-8, formed by housing lower part of grip that prevents trigger 154 from rotating past the upper part of the grip, naturally).
Re. claim 9, Yamaoka discloses the blower further comprises a handle portion 111 (FIG. 4, p. 3, 3rd para.) fixedly connected or integrally formed with the housing 11 (FIG.s 5-8 shown), the handle portion 111 comprises a first housing and a second housing ( upper and lower parts of handle portion 111 interpretable as recited first and second housings), a handle space (where a user’s hands grips the trigger) is formed between the first housing and the second housing (as shown), the actuating member 153 is mounted to the handle portion 111, the actuating member 153 is at least partially accommodated in the handle space (shown), and the stopper (upper part of second housing formed by upper part of grip) is arranged in the handle space and is fixedly connected or integrally formed with the handle portion 111 (FIG.’s 5-8).
Re. claim 10, Yamaoka discloses the switch 152 comprises a push rod that can be triggered by the control member 151 and the actuating member 153, the actuating member 153 comprises a drive portion engaging with the push rod (refer to an Annotated copy of Yamaoka FIG. 5, attached below, as shown and indicated), and, when the actuating member 153 rotates about the first rotation axis to enter the on state, the drive portion drives the push rod to move in a first straight line direction (as shown best in FIG.’s 6 and 7).

    PNG
    media_image1.png
    555
    766
    media_image1.png
    Greyscale

Annotated Yamaoka FIG. 5 

Re. claim 11, Yamaoka discloses the control member 151 comprises a first protrusion (Annotated Yamaoka FIG. 5, as shown and indicated), the actuating member 153 further comprises a sliding portion 153a (FIG. 9, p. 3, 5th para. “driven surface 153a of the trigger 153”), and, when the control member 151 rotates about the second rotation axis to enter the first control state from the initial state, the first protrusion drives the sliding portion 153a of the actuating member to make the actuating member to rotate (Id., and as best shown in FIG’s 6 and 7).
Re. claim 12, Yamaoka discloses the control member 151 further comprises a second protrusion (FIG. 9, formed in part by surfaces proximate 151, 151a, 156c), the actuating member 153 is provided with a through hole (FIG. 9, formed by lower surface proximate 153b – this interpretation based upon disclosure of Yamaoka’s trigger 153 configured with equivalent structure formed by through hole 534 shown in FIG. 19), and, when the control member 151 rotates to the second control state from the first control state, the second protrusion passes through the through hole to drive the push rod to move along the first straight line direction (shown best in FIG. 7).
Re. claim 13, Yamaoka discloses the speed regulator assembly 151-153 further comprises an elastic member 155 (FIG.’s 8 & 9, torsion spring) mounted to the housing 11 (p. 4, 3rd para.) and the elastic member 155 is configured to apply a force to the control member 151 to restore the control member from the second control state to the first control state, Id.
Re. claim 14, Yamaoka discloses the control member 151 comprises a third protrusion fixedly connected or integrally formed with the control member 151, the elastic member 155 comprises a free end, the housing 11 is provided with a supporting portion that restricts the free end from moving freely, and the free end is in contact with the third protrusion when the control member 151 is in the second control state (Annotated Yamaoka FIG. 5, as shown and indicated).
Re. claim 15, Yamaoka discloses that in the first control state, the control member 151 is capable of holding at a plurality of speed control positions (p. 3, 3rd para. “speed adjusting positions”), each of the plurality of speed control positions corresponds to a different intermediate speed of the motor (Id., “intermediate speed lower than maximum speed” – multiple provided), and one of the plurality of speed control position corresponding to a maximum intermediate speed of the motor is the maximum speed control position when the control member is in the first control state, Id.
Re. claim 16, Yamaoka discloses the speed regulator assembly 151-153 further comprises a locking device 154 (p. 4, 1st and 2nd para., “lock assembly 154” – formed by equivalent structure as Applicant’s disclosed locking device) and, when the control member 151 is in the speed control position, the locking device 154 is configured to apply a force to prevent the control member from moving, (Id., “the lock assembly 154 can lock the position of the control member 151”).
Re. claim 17, Yamaoka discloses the speed regulator assembly 151-153 further comprises an elastic member 155 (p. 3 3rd para., torsion spring - formed by equivalent structure as Applicant’s disclosed locking device) mounted to the housing and the elastic member 155 is configured to apply a force to the control member 151 to restore the control member from the second control state to maximum speed control position (p. 4, 3rd para.).
Re. claim 18, Yamaoka discloses when the control member 151 is in the second control state, the control member is configured to rotate with respect to the actuating member 153 about the second rotation axis (FIG.’s 5-7, as shown).
Re. claim 19, Yamaoka discloses a blower (FIG.’s 1-12, Abstract), comprising: 
a housing 11 (p. 3, 1st and 2nd para.); 
a fan 13 arranged in the housing 11; 
a motor 12 arranged in the housing and configured to drive the fan 13 to rotate; 
a switch 152 (p. 3, 5th para.) coupled to the motor 12  for controlling the operation of the motor 12; 
a control member 151 connected with the housing 11 for controlling the switch 152 (p. 3, 3rd and 4th para.); 
and an actuating member 153 (p. 3, 5th para. “trigger 153”) connected with the housing 11 for controlling the switch 152; wherein the actuating member 153 is configured to move between an off state and an on state, (Id., trigger turns on the motor via the switch when squeezed),  the motor 12 stops running when the actuating member is in the off state (when trigger is released), the motor rotates when the actuating member is in the on state (Id., accordingly), the actuating member is capable of moving to a predefined limit position in the on state (trigger 153 moves to its maximum position abutting the housing 11 interpreted as forming predefined limit position in accordance with definition provided in Applicant’s spec. at para. 0053, referring to the maximum angle that the actuator can rotate) and the rotational speed of the motor 12 corresponding to the predefined limit position is a predefined rotational speed; 
and wherein the control member 151 comprises an initial state, a first control state and a second control state (p. 3, 3rd para. “closed position, an enlarged position, and a speed adjustment position” – forming at least these recited states), the motor 12 is configured to run at a maximum rotational speed greater than the predefined rotational speed when the control member is in the second control state (Id., “in the enlarged position, the motor 12 runs at maximum position”), and the motor 12 is configured to run at an intermediate speed lower than the maximum rotational speed when the control member 151 is in the first control state (Id., “in the speed adjustment position, the motor 12 is at an intermediate speed lower than the maximum”), the control member 151 is configured to drive the actuating member 153  to move from the off state to the on state during the movement process from an initial state to the first control state (p. 3, 5th para. “[w]hen switching … control member 151 drives the trigger 153”), and the actuating member 153 does not cross the predefined limit position when the control member 151 switches from the first control state to the second control state (p. 4, 1st and 2nd para. discussing control member locking function applying force on trigger when in speed adjusting positions, i. e., recited control states – interpreted as providing limit position functionality; alternatively, the trigger would not be able to move past the predefined limit position when squeezed to its maximum position by the housing limiting its movement).
Re. claim 20, Yamaoka discloses the actuating member 153 is capable of moving to the predefined limit position relative the housing 11 (FIG.s 5-7, as shown).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bylund et al. (U. S. Patent Application Publication No. 2017/0089349) is cited to show the general state of the art in blower triggering systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746